DETAILED ACTION
Remarks
Applicant presents a communication filed 30 November 2021 responsive to the 17 August 2021 final Office action (the “Previous Action”).
With the communication, Applicant has amended claims 1, 9 and 15. 
Claims 1-20 remain pending. Claims 1, 9 and 15 are the independent claims.
Any unpersuasive arguments are addressed in the “Response to Arguments” section below. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant argues with respect to claim 1 that Moorer does not teach or suggest “a master device with a master device to configure and control an ordinary device with an ordinary device UPA, using the master device UPA and ordinary device UPA, both being corresponding parts of the same architecture.” (Remarks, p. 6 last par.). Applicant apparently reasons that the UPA modules of the claims “share the same common design and purpose so they can work and communicate closely with each other as one software architecture” and are “corresponding parts of the same software suit[e]” and that the components of Moorer have different designs and purposes. (Remarks, p. 7 pars. 1-2).
Examiner respectfully disagrees and submits that various components of Moorer are part of the same architecture because they are all part of the architecture shown by Moorer in figure 1. The claim does not refer to any “common design and purpose” or components that “work and communicate closely with each other” or “same software suit[e]”.1 Note too that the components 
Applicant also argues with respect to claim 1 that Moorer does not teach “a proprietary protocol independent of any internet protocols, where all UPA versions[] understand and operate under that protocol.” (Remarks, p. 6 last par.).
This argument is moot in view of the new ground(s) of rejection below, necessitated by Applicant’s amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the claim refers to “the” UPA at lines 13, 15 and 17 of the claim. However, the claim previously refers to a “user computing device UPA,” a “master device UPA,” an “ordinary device UPA” and “one UPA architecture.” It is not clear to which of these previously recited elements “the” UPA refers. For the purposes of examination, “the” UPA of lines 13, 15 and 17 will be interested as referring to –the UPA architecture-.
As to claims 2-8, the claims are dependent on claim 1, do not cure the deficiencies of that claim and are rejected for the same reasons.
As to claim 9, the claim includes the same indefinite language as claim 1, is rejected for the same reasons and will be interpreted in substantially the same manner.
As to claims 10-14 the claims are dependent on claim 9, do not cure the deficiencies of that claim and are rejected for the same reasons.
As to claim 15, the claim includes the same indefinite language as claim 1, is rejected for the same reasons and will be interpreted in substantially the same manner.
As to claims 16-20 the claims are dependent on claim 9, do not cure the deficiencies of that claim and are rejected for the same reasons.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claim 1, the claim recites:
…wherein the UPA implements a proprietary protocol independent of any internet protocols or other public protocols, defining formats and structures of commands, events, services, parameters and workflows…

There does not appear to be sufficient support in the originally filed specification for these features. The specification generally refers to a network protocol that could be proprietary at p. 19 paragraph 3 but it does not refer to such a protocol “defining formats and structures of commands, events, services, parameters and workflows”. Examiner was unable to locate any other portion of the specification that would support what is claimed either and Applicant has not pointed to any such portion.
As to claims 2-8, the claims are dependent on claim 1, do not cure the deficiencies of that claim and are rejected for the same reasons.
As to claim 9, the claim includes the same new matter as claim 1 and is rejected for the same reasons.
As to claims 10-14 the claims are dependent on claim 9, do not cure the deficiencies of that claim and are rejected for the same reasons.
As to claim 15, the claim includes the same new matter as claim 1 and is rejected for the same reasons.
As to claims 16-20 the claims are dependent on claim 9, do not cure the deficiencies of that claim and are rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claims 1-3, 9, 10, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Moorer (US 2007/0225866) in view of Pinault et al. (US 2012/0078851) (art made of record – hereinafter Pinault).

As to claim 1, Moorer discloses a device configuration system comprising: 
a user computing device having a Universal Programming Application (UPA) stored thereon, the user computing device coupled with a computer network; (e.g., Moorer, Fig. 1 and associated text, par. [0029] discloses the software (i.e., application) enables the hardware devices 120 and/or clients [user computing devices] to communicate with each other [via a network, see figure] and may provide the user with control over the hardware from a single client; par. [0052] discloses the methodologies described herein may be implemented by various means. For example, these methodologies may be implemented in hardware, firmware, software or a combination; par. [0053] discloses for example software codes may be stored in a memory, for example the memory of client [user computing device] or device, and executed by a processor [the software on the client being the UPA])
a master device coupled with the computer network and having a master device UPA stored thereon to communicate with the user computing device UPA, the master device to be programmed via the user computing device using the user computing device UPA and the master device UPA; (e.g., Moorer, par. [0052] discloses these methodologies may be implemented in hardware, firmware, software or a combination; Fig. 1 and associated text, par. [0028] discloses server 100 [master device] connected to a network 102; Fig. 8 and associated text, par. [0043] discloses the script engine 600 may be implemented on server 100 and 
an ordinary device coupled with the computer network and having an ordinary device UPA stored thereon (e.g., Moorer, par. [0052] discloses the methodologies described herein may be implemented by various means. For example, these methodologies may be implemented in hardware, firmware, software or a combination; par. [0053] discloses for example software codes may be stored in a memory, for example the memory of client or device [ordinary device], and executed by a processor [all software on the device (ordinary device) being the ordinary device UPA]) to communicate with the user computing device UPA (e.g., Moorer, Fig. 1 and associated text, par. [0029] discloses the software “(i.e., application)” enables the hardware devices 120 [ordinary devices] and/or clients [user computing devices] to communicate with each other) and the master device UPA to be configured and controlled by the master device using the master device UPA and the ordinary device UPA, (e.g., Moorer, par. [0043] discloses the script engine [master device UPA see above] may be configured to easily communicate with the various remote web services [ordinary device UPA] implemented in the devices 120 [ordinary devices]; par. [0035] discloses creating a script involves creating commands for the various devices [ordinary devices] to operate. The commands may be generated from the server. These commands may be sent through the network 102 to the various devices) wherein the user computing device UPA, the master device UPA and the ordinary device UPA are corresponding parts of one UPA architecture (e.g., Moorer, Fig. 1 and associated text [the architecture shown being one UPA architecture, the software on clients 110, server 100 and devices 120 (i.e., the user computing device UPA, master devices UPA and ordinary device UPA) being corresponding parts of that architecture])
wherein the UPA implements a protocol (e.g., Moorer, par. [0030]: the Web Services use standard Internet Protocol (IP); Fig. 1 and associated text: network 102 “(e.g., IP based wired or wireless network such as an Ethernet network)”) defining formats and structures of commands, events, services, parameters and workflows, (e.g., Moorer, Fig. 10 and associated text, par. [0050]: FIG. 10 shows an exemplary script command language. This portion of the script establishes the variables [parameters] the script may use. The bottom section of the script includes issuing commands. Commands are executed in the order in which they appear in the script [i.e., they comprise a workflow]. Additionally, pauses [events] may be inserted in the commands to create time between various device actions [events]; Fig. 8 and associated text, par. [0043] discloses the script engine 600 may be implemented on server 100; When a user creates a script, the script engine 600 may create the script object by compiling it [see figure, the script engine receives downloads the script from a client (user computing device). Since the client and server communicate via the IP protocol as noted above, the script info is defined in that protocol when communicated])) wherein the UPA defines logical relationships, by defining logical and relational expressions, for programs and configurations (e.g., Moorer, Fig. 10 and associated text, par. [0050]: the center section of code may allow for association [relation] of variables with various devices [the code shown being logical and relational expressions, the scripts are programs and configurations]) downloaded from the user computing device to the master device via the UPA (see above, scripts are received (downloaded) from a client (user wherein the user computing device UPA, the master device UPA and the ordinary device UPA each understands and operates under the same UPA protocol ([see above and Fig. 1 of Moorer, the devices all communicate using software via an IP protocol based network]).
Moorer does not explicitly disclose wherein the UPA implements a proprietary protocol independent of any internet protocols or other public protocols.
However, in an analogous art, Pinault discloses:
wherein the architecture implements a proprietary protocol independent of any internet protocols or other public protocols (e.g., Pinault, par. [0024]: according to one example, the telecommunications network RT comprises a network of high-speed IP packets (“Internet Protocol” in English)” such as the Internet or an intranet or a private network supporting a proprietary protocol).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the architecture of Moorer, which uses an internet protocol based network, by substituting a propriety network as taught by Pinault. As shown by Pinault, a non-IP proprietary network can be used in place of an IP network and predictably achieve the same result. (See Pinault at par. [0024] and M.P.E.P. § 2143(I)(B). Using a non-IP network would also provide a more private network. (See Pinault, par. [0024]).

As to claim 2, Moorer/Pinault discloses the system of claim 1 (see rejection of claim 1 above), Moorer further discloses further comprising a user interface presented by the user computing device UPA to the user of the user computing device (e.g., Moorer, abstract discloses a client having a user interface implemented with Web Services for Devices; par. 

As to claim 3, Moorer/Pinault discloses the system of claim 1 (see rejection of claim 1 above), and further discloses:
wherein the master device includes a memory module to store a downloaded program and a processor to execute the downloaded program (e.g., Moorer, Fig. 8 and associated text, par. [0043] discloses the script engine 600 may be implemented on server 100 [master device]. When a user creates a script, the script engine 600 may create the script object by compiling it [see figure, the script engine receives (downloads) the script from a client and doing would require memory to store it]. Thereafter the script engine 600 may execute the script object [i.e., with a processor] in order to perform the action configured for the specific script).

As to claim 9, Moorer/Pinault discloses an inter-device communication system comprising: 
a master device coupled with a computer network having a master device Universal Programming Application (UPA) stored thereon to be used to program the master device and to be used to configure and control an ordinary device by the master device; (e.g., Moorer, par. [0052] discloses these methodologies may be implemented in hardware, firmware, software or a combination; Fig. 1 and associated text, par. [0028] discloses server 100 [master device] connected to a network 102; Fig. 8 and associated text, par. [0043] discloses the script and 
an ordinary device coupled with the computer network having an ordinary device UPA stored thereon to communicate with the master device UPA (e.g., Moorer, par. [0052] discloses the methodologies described herein may be implemented by various means. For example, these methodologies may be implemented in hardware, firmware, software or a combination; par. [0053] discloses for example software codes may be stored in a memory, for example the memory of client or device [ordinary device], and executed by a processor [all software on the device being the ordinary device UPA]; Fig. 1 and associated text, par. [0043] discloses the script engine [master device UPA see above] may be configured to easily communicate with the various remote web services [ordinary device UPA] implemented in the devices 120 [ordinary devices, coupled to a network as shown in the figure]) wherein the master device UPA and the ordinary device UPA are corresponding parts of one UPA architecture (e.g., Moorer, Fig. 1 and associated text [the architecture shown being one UPA 
wherein the UPA implements a protocol (e.g., Moorer, par. [0030]: the Web Services use standard Internet Protocol (IP); Fig. 1 and associated text: network 102 “(e.g., IP based wired or wireless network such as an Ethernet network)”) defining formats and structures of commands, events, services, parameters and workflows, (e.g., Moorer, Fig. 10 and associated text, par. [0050]: FIG. 10 shows an exemplary script command language. This portion of the script establishes the variables [parameters] the script may use. The bottom section of the script includes issuing commands. Commands are executed in the order in which they appear in the script [i.e., they comprise a workflow]. Additionally, pauses [events] may be inserted in the commands to create time between various device actions [events]; Fig. 8 and associated text, par. [0043] discloses the script engine 600 may be implemented on server 100; When a user creates a script, the script engine 600 may create the script object by compiling it [see figure, the script engine receives downloads the script from a client (user computing device). Since the client and server communicate via the IP protocol as noted above, the script info is defined in that protocol when communicated])) and wherein the UPA defines logical relationships, by defining logical and relational expressions, for programs and configurations (e.g., Moorer, Fig. 10 and associated text, par. [0050]: the center section of code may allow for association [relation] of variables with various devices [the code shown being logical and relational expressions, the scripts are programs and configurations]) downloaded from the user computing device to the master device via the UPA, (see above, scripts are received (downloaded) from a client (user computing device) to a server (master device)]) and wherein the user computing device UPA, the master device UPA and the ordinary device UPA each understands and operates under the same UPA protocol ([see above and Fig. 1 of Moorer, the devices all communicate using software via an IP protocol based network]).
Moorer does not explicitly disclose wherein the UPA implements a proprietary protocol independent of any internet protocols or other public protocols.
However, in an analogous art, Pinault discloses 
wherein the architecture implements a proprietary protocol independent of any internet protocols or other public protocols (e.g., Pinault, par. [0024]: according to one example, the telecommunications network RT comprises a network of high-speed IP packets (“Internet Protocol” in English)” such as the Internet or an intranet or a private network supporting a proprietary protocol).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the architecture of Moorer, which uses an internet protocol based network, by substituting a propriety network as taught by Pinault. As shown by Pinault, a non-IP proprietary network can be used in place of an IP network and predictably achieve the same result. (See Pinault at par. [0024] and M.P.E.P. § 2143(I)(B). Using a non-IP network would also provide a more private network. (See Pinault, par. [0024]).

As to claim 10, Moorer/Pinault discloses the system of claim 9 (see rejection of claim 9 above), Moorer further discloses further comprising a user computer having a user computer UPA stored thereon to communicate with the master device UPA and the ordinary device UPA (e.g., Moorer, par. [0052] discloses the methodologies described herein may be implemented by various means. For example, these methodologies may be implemented in 

As to claim 12, Moorer/Pinault the system of claim 9 (see rejection of claim 9 above), Moorer further discloses wherein master device includes a memory module and a microprocessor to execute programs (e.g., Moorer, par. [0028] discloses the server 100 may be any type of computer, such as a PC [which necessarily includes memory and a microprocessor to execute programs]).

As to claim 15, Moorer/Pinault discloses a method of networked device configuration, the method comprising: 
downloading a program to a master device, having a master device Universal Programming Application (UPA) stored thereon, from a user computer (e.g., Moorer) having a user computer UPA stored thereon in communication with the master device UPA; (e.g., Moorer, par. [0052] discloses these methodologies may be implemented in hardware, firmware, software or a combination; Fig. 1 and associated text, par. [0028] discloses server 100 [master device] connected to a network 102; Fig. 8 and associated text, par. [0043] discloses the script engine 600 may be implemented on server 100 [master device]. The script engine 600 is 
programming the master device using the downloaded program; (e.g., Moorer, Fig. 8 and associated text, par. [0043] discloses the script engine 600 may be implemented on server 100 [master device]. When a user creates a script [downloaded program], the script engine 600 may create the script object by compiling it. Thereafter the script engine 600 may execute the script object in order to perform the action configured for the specific script) and 
configuring and controlling an ordinary device, having an ordinary device UPA sorted thereon, by the master device,  (e.g., Moorer, par. [0035] discloses creating a script involves creating commands for the various devices [ordinary devices] to operate. The commands may be generated from the server. These commands may be sent through the network 102 to the various devices 120 [ordinary devices] to operate. Accordingly, the controller may communicate through the server 100 to issue the various script commands to the various devices 120 to provide the aforementioned operation; par. [0052] discloses the methodologies described herein may be implemented by various means. For example, these methodologies may be implemented in hardware, firmware, software or a combination; par. [0053] discloses for example software codes may be stored in a memory, for example the memory of client or device [ordinary device], and executed by a processor [all software on the device (ordinary device) being the ordinary device UPA]) wherein the user computer UPA, the mater device UPA and the ordinary device UPA are corresponding parts of one UPA architecture (e.g., Moorer, Fig. 1 and associated text [the architecture shown being one UPA architecture, the software on 
wherein the UPA implements a protocol (e.g., Moorer, par. [0030]: the Web Services use standard Internet Protocol (IP); Fig. 1 and associated text: network 102 “(e.g., IP based wired or wireless network such as an Ethernet network)”) defining formats and structures of commands, events, services, parameters and workflows, (e.g., Moorer, Fig. 10 and associated text, par. [0050]: FIG. 10 shows an exemplary script command language. This portion of the script establishes the variables [parameters] the script may use. The bottom section of the script includes issuing commands. Commands are executed in the order in which they appear in the script [i.e., they comprise a workflow]. Additionally, pauses [events] may be inserted in the commands to create time between various device actions [events]; Fig. 8 and associated text, par. [0043] discloses the script engine 600 may be implemented on server 100; When a user creates a script, the script engine 600 may create the script object by compiling it [see figure, the script engine receives downloads the script from a client (user computing device). Since the client and server communicate via the IP protocol as noted above, the script info is defined in that protocol when communicated])) wherein the UPA defines logical relationships, by defining logical and relational expressions, for programs and configurations (e.g., Moorer, Fig. 10 and associated text, par. [0050]: the center section of code may allow for association [relation] of variables with various devices [the code shown being logical and relational expressions, the scripts are programs and configurations]) downloaded from the user computing device to the master device via the UPA (see above, scripts are received (downloaded) from a client (user computing device) to a server (master device)]) wherein the user computing device UPA, the master device UPA and the ordinary device UPA each understands and operates under the same UPA protocol ([see above and Fig. 1 of Moorer, the devices all communicate using software via an IP protocol based network]).
Moorer does not explicitly disclose wherein the UPA implements a proprietary protocol independent of any internet protocols or other public protocols.
However, in an analogous art, Pinault discloses:
wherein the architecture implements a proprietary protocol independent of any internet protocols or other public protocols (e.g., Pinault, par. [0024]: according to one example, the telecommunications network RT comprises a network of high-speed IP packets (“Internet Protocol” in English)” such as the Internet or an intranet or a private network supporting a proprietary protocol).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the architecture of Moorer, which uses an internet protocol based network, by substituting a propriety network as taught by Pinault. As shown by Pinault, a non-IP proprietary network can be used in place of an IP network and predictably achieve the same result. (See Pinault at par. [0024] and M.P.E.P. § 2143(I)(B). Using a non-IP network would also provide a more private network. (See Pinault, par. [0024]).

Claims 4, 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Moorer (US 2007/0225866) in view of Pinault (US 2012/0078851) in further view of Vijay et al. (US 2005/0131825) (art of record – hereinafter Vijay). 

As to claim 4, Moorer/Pinault discloses the system of claim 1 (see rejection of claim 1 above), and further discloses the master device UPA and user computing device UPA (see  the master device UPA and user computing device UPA have a layered structure. 
However, in an analogous art, discloses:
 wherein the application has a layered structure (e.g., Vijay, Fig. 4 and associated text, par. [0039] discloses lKM application 400 includes a user interface layer 402. lKM application 400 also includes an integration layer 404, a workflow layer 406, and a communication layer 408).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the master device UPA and user computing device UPA of Moorer, by structuring that software with layers, as taught by Vijay, as Vijay would provide the advantage of a means of separating the various concerns of the software. (See Vijay, Fig. 4).

As to claim 5, Moorer/Pinault discloses the system of claim 1 (see rejection of claim 1 above), Moorer further discloses the user computing device UPA (See rejection of claim 1 above) but does not explicitly disclose wherein the user computing device UPA has a layered structure including a user interface layer, a programming layer, and a communication layer.
However, in an analogous art, Vijay discloses:
wherein application has a layered structure including a user interface layer, a programming layer, and a communication layer (e.g., Vijay, Fig. 4 and associated text, par. [0039] discloses lKM application 400 includes a user interface layer 402. lKM application 400 also includes an integration layer 404, a workflow layer 406 [either being a programming layer], and a communication layer 408).


As to claim 11, Moorer/Pinault discloses the system of claim 9 (see rejection of claim 9), and further discloses the master device UPA and the ordinary device UPA (see rejection of claim 9 above) but does not explicitly disclose wherein the master device UPA and the ordinary device UPA have a layered structure including a communication layer and an internal operations layer. 
However, in an analogous art, Vijay discloses:
wherein the first application and the second application have a layered structure including a communication layer and an internal operations layer (e.g., Vijay, Fig. 4 and associated text, par. [0039] discloses lKM application 400 includes a user interface layer 402. lKM application 400 also includes an integration layer 404, a workflow layer 406 [either being a programming layer], and a communication layer 408; par. [0041] discloses the communication layer 408 enables communication between lKMs and also the cKM; Fig. 3 and associated text, par. [0036] discloses the cKM application 300 includes also includes an integration layer 304, a workflow layer 306, and a communication layer 308).
.

Claims 6-8, 14, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moorer (US 2007/0225866) in view of Pinault (US 2012/0078851) in further view of Cohn et al. (US 2012/0158161) (art of record --  hereinafter Cohn).

As to claim 6, Moorer/Pinault discloses the system of claim 1 (see rejection of claim 1 above), but does not explicitly disclose wherein the master device provides an event and a service. 
However, in an analogous art, Cohn discloses:
wherein the master device provides an event and a service (e.g., Cohn, par. [0048] disclose events generated by their SMA controller [master device]. A user can specify event types [parameter]; par. [0090] disclose the SMA controller informing the end-user of the trigger event; Abstract discloses causing actions [services] to be performed by the controller platform [master device]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moorer, which discloses master and ordinary devices, by incorporating the master device providing an event and a service, as taught by Cohn, as Cohn 

As to claim 7, Moorer/Pinault discloses the system of claim 1 (see rejection of claim 1 above), but does not explicitly disclose wherein the master device provides an event and a service, each of the event and the service having associated parameters.
However, in an analogous art, Cohn discloses:
 wherein the master device provides an event and a service, each of the event and the service having associated parameters (e.g., Cohn, par. [0048] disclose events generated by their SMA controller [master device]. A user can specify event types [parameter]; par. [0090] disclose the SMA controller informing the end-user of the trigger event; par. [0095] disclose examining the identification [parameter] of the event that occurred. A determination is made as to whether all constraints [parameters] associated with the trigger event are satisfied; Abstract discloses causing actions [services] to be performed by the controller platform [master device] or to cause actions to be performed by sensor devices; par. [0091] discloses actions can include an email address along with desired text [parameters], identification of a specific cameras, and the like).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moorer, which discloses master and ordinary devices, by incorporating the master device providing an event and a service each having associated parameters, as taught by Cohn, as Cohn would provide the advantage of a means for the master device to perform actions in response to events and provide event notifications. (See Cohn, abstract, par. [0048]). 

As to claim 8, Moorer/Pinault discloses the system of claim 1 (see rejection of claim 1 above), but does not explicitly disclose wherein the ordinary device provides an event having associated parameters.
However, in an analogous art, Cohn discloses:
wherein the ordinary device provides an event having associated parameters (e.g., Cohn, par. [0048] disclose a user can specify event types [parameter]; par. [0095] disclose examining the identification [parameter] of the event that occurred. A determination is made as to whether all constraints [parameters] associated with the trigger event are satisfied; par. [0052] discloses events detected by sensors [ordinary devices]; par. [0095] discloses a SMA controller monitors all associated sensor devices for sensor event data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moorer, which discloses ordinary devices, by incorporating the ordinary devices having associated parameters, as taught by Cohn, as Cohn would provide the advantage of a means to perform actions in response to events and event constraints. (See Cohen, par. [0095]).

As to claim 14, Moorer/Pinault discloses the system of claim 9 (see rejection of claim 9 above), but does not explicitly disclose wherein the master device includes event handlers to take predefined actions in response to events reported by the ordinary device. 
However, in an analogous art, Cohn discloses:
wherein the master device includes event handlers to take predefined actions in response to events reported by the ordinary device (e.g., Cohn, par. [0068] discloses rules 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moorer, which discloses master and ordinary devices, by incorporating a master device including event handlers to take predefined actions in response to events reported by the ordinary device, as taught by Cohn, as Cohn would provide the advantage of a means of enabling control of lifestyle conveniences. (See Cohn, par. [0004]). 

As to claim 17, Moorer/Pinault discloses the method of claim 15 (see rejection of claim 15 above), but does not explicitly disclose further comprising defining an event handler in a master device to react in response to events reported by the ordinary device. 
However, in an analogous art, Cohn discloses:
further comprising defining an event handler in a master device to react in response to events reported by the ordinary device (e.g., Cohn, par. [0068] discloses rules [event handlers] executed by the SMA controller; par. [0086] disclose rules cause devices to perform actions in response to a sensor trigger event; par. [0052] discloses events detected by sensors [ordinary devices]; par. [0095] discloses a SMA controller monitors all associated sensor devices for sensor event data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moorer, which discloses master and ordinary devices, by incorporating a master device including event handlers to take predefined actions in response to 

As to claim 18, Moorer/Pinault discloses the method of claim 15 (see rejection of claim 15 above), but does not explicitly disclose further comprising selecting a service offered by the master device to be used as an action to be taken by an event handler associated with an event of the ordinary device. 
However, in analogous art, Cohn discloses:
selecting a service offered by the master device to be used as an action to be taken by an event handler associated with an event of the ordinary device (e.g., Cohn, Fig. 11 and associated text, par. [0089] discloses a selection list of desirable actions [see figure]; abstract discloses actions to be performed by the controller platform [master device]; par. [0086] disclose rules cause devices to perform actions in response to a sensor trigger event).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moorer, which discloses master and ordinary devices, by incorporating a selecting a service offered by the master device to be used as an action to be taken by an event handler associated with an event of the ordinary device, as taught by Cohn, as Cohn would provide the advantage of a means of enabling control of lifestyle conveniences. (See Cohn, par. [0004]).  

As to claim 20, Moorer/Pinault discloses the method of claim 15 (see rejection of claim 15 above), but does not explicitly disclose wherein the ordinary device provides events associated with parameters.

wherein the ordinary device provides events associated with parameters  (e.g., Cohn, par. [0048] disclose a user can specify event types [parameter]; par. [0095] disclose examining the identification [parameter] of the event that occurred. A determination is made as to whether all constraints [parameters] associated with the trigger event are satisfied; par. [0052] discloses events detected by sensors [ordinary devices]; par. [0095] discloses a SMA controller monitors all associated sensor devices for sensor event data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoon, which discloses ordinary devices, by incorporating the ordinary devices having associated parameters, as taught by Cohn, as Cohn would provide the advantage of a means to perform actions in response to events and event constraints. (See Cohen, par. [0095]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Moorer (US 2007/0225866) in view of Pinault (US 2012/0078851) in view of Cohn (US 2012/0158161) in further view of Nasir et al. (US 2015/0358218) (art of record – hereinafter Nasir).

As to claim 13, Moorer/Pinault discloses the system of claim 9 (see rejection of claim 9 above), but does not explicitly disclose wherein the master device and the ordinary device provide events and services that are configurable via their respective UPA interfaces. 
However, in analogous art, Cohn discloses:
where the master device and other device provides events and services that are configurable via their respective UPA interfaces (e.g., Cohn, par. [0041] discloses a portal 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moorer, which discloses master and devices, by incorporating a the master device and other devices providing UPA interfaces to configure events and services as taught by Cohn, as Cohn would provide the advantage of a means to perform actions in response to events and event constraints. (See Cohn, par. [0095]).
	Further, in an analogous art, Nasir discloses: 
	the respective interface of the ordinary device (e.g., Nasir, par. [0065] discloses monitored device 110 may include a user interface to receive setup information 810 for user without the need for user device 130).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moorer/Cohn, which discloses master and ordinary .

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Moorer (US 2007/0225866) in view of Pinault (US 2012/0078851) in further view of Yoon (US 2015/0347114) (art of record – hereinafter Yoon).

As to claim 16, Moorer/Pinault discloses the method of claim 15 (see rejection of claim 15 above), but does not explicitly disclose further comprising calling a service provided by the master device by another master device or by the user computer to perform a task.
However, in an analogous art, Yoon discloses:
further comprising calling a service provided by the master device by another master device or by the user computer to perform a task (e.g., Yoon, par. [0176] discloses the electronic device 700 [user computer] may send a request to perform at least a portion of the function or service to other devices “(e.g., the control device 702 [master device], the external electronic device 704, or the server 706)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the master device and user device of Moorer, by incorporating calling a service provided by the master device by another master device or by the user computer to perform a task, as taught by Yoon, as Yoon would provide the advantage of a 

As to claim 19, Moorer/Pinault discloses the method of claim 15 (see rejection of claim 15 above), but does not explicitly disclose wherein a service offered by the master device returns a value.
However, in an analogous art, Yoon discloses:
wherein a service offered by the master device returns a value (e.g., Yoon,. par. [0176] discloses the electronic device 700 may send a request to perform at least a portion of the function or service to other devices “(e.g., the control device 702 [master device], the external electronic device 704, or the server 706)”. The other devices may execute and provide the execution result [returns a value] to the electronic device 700).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the master device and user device of Moorer, by incorporating a service offered by the master retuning a value, as taught by Yoon, as Yoon would provide the advantage of a means for another device to further process the result of the mater device service. (See Yoon, par. [0176]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186.  The examiner can normally be reached on M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD AGUILERA/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that this NOT suggested claim language